Case 4:19-bk-09611-BMW   Doc 8 Filed 08/01/19 Entered 08/01/19 14:14:38   Desc
                         Main Document    Page 1 of 4
Case 4:19-bk-09611-BMW   Doc 8 Filed 08/01/19 Entered 08/01/19 14:14:38   Desc
                         Main Document    Page 2 of 4
Case 4:19-bk-09611-BMW   Doc 8 Filed 08/01/19 Entered 08/01/19 14:14:38   Desc
                         Main Document    Page 3 of 4
Case 4:19-bk-09611-BMW   Doc 8 Filed 08/01/19 Entered 08/01/19 14:14:38   Desc
                         Main Document    Page 4 of 4
